The primary issue before the court in these assignments of error is whether a valid operator's license is an essential prerequisite to a driving under a suspension charge.
A suspension is the physical temporary possession of a license, ostensibly to be forwarded to the Bureau of Motor Vehicles; it acts as a temporary denial of total driving rights by the state, which may be modified to allow limited driving.State v. Green (Oct. 15, 1987), Cuyahoga App. Nos. 52629 and 52630, unreported, 1987 WL 18483. A suspension of a license ordinarily is for a definite, stated period — a temporary withdrawal of the privilege. Cincinnati v. Tribble (1983),7 Ohio Misc.2d 46, 47, 7 OBR 310, 311, 455 N.E.2d 27, 28. On the other hand, cancellation and revocation of a license imply its permanent abrogation, annulment, and extinguishment, following which the person's only hope of regaining the driving privilege is by way of applying for an entirely new license at a later time. Id.
R.C. 4507.02(B)(1), under which Haughawout was found guilty, provides:
"No person, whose driver's or commercial driver's license or permit or nonresident's operating privilege has been suspended or revoked pursuant to Chapter 4509. of the Revised Code, shall operate any motor vehicle within this state, or knowingly permit any motor vehicle owned by him to be operated by another person in the state, during the period of the suspension or revocation, except as specifically authorized by Chapter 4509. of the Revised Code." *Page 10 
R.C. 4507.02(A)(1) clearly proscribes the operation of a vehicle without a valid operator's license, State v. Walton
(June 30, 1990), Crawford App. Nos. 3-89-3 and 3-89-4, unreported, 1990 WL 82558, providing that:
"No person, except those expressly exempted under sections4507.03, 4507.04, and 4507.05 of the Revised Code, shall operate any motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in this state unless the person has a valid driver's license issued under this chapter or a commercial driver's license issued under Chapter 4506. of the Revised Code."
This being a criminal case, the language of the penal statutes must be construed strongly in favor of the defendant, and all doubts must be resolved in his favor. Tribble, supra,7 Ohio Misc.2d at 46, 7 OBR at 311, 455 N.E.2d at 28.
A valid operator's license is an obvious and essential precondition of a license suspension. State v. Williams (1984),17 Ohio App.3d 105, 107, 17 OBR 167, 169, 477 N.E.2d 656, 657. Courts of appeals have held that a defendant cannot be convicted of driving under suspension where there is no evidence that he ever had any valid driver's license to suspend. Middletown v.Barnett (Mar. 12, 1990), Butler App. No. CA89-06-088, unreported, 1990 WL 25692, citing Williams, supra; Vandalia v.Leslie (Feb. 26, 1986), Montgomery App. No. 9402, unreported.
The record in the case at bar clearly discloses that Haughawout did not have a valid driver's license at the time of the citation for driving under a suspension, as his license had expired in 1980. Nor was there proof of any other privilege to drive. As a valid license is an essential prerequisite to such a charge, the citation and conviction were improper. The proper charge in this instance would have been under R.C. 4507.02(A)(1) for driving without a valid operator's license. While I am troubled by Haughawout's driving record, the fact that he was mischarged in his citation necessitated his immediate discharge at trial. State v. Kessler (Mar. 30, 1984), Ottawa App. No. OT-83-28, unreported, 1984 WL 7814.
Accordingly, I respectfully dissent. *Page 11